DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending, and are being examined on the merits.

Information Disclosure Statement
The Information Disclosure Statements submitted December 11, 2020, March 1, 2021, April 6, 2021 and June 17, 2021 have been considered.

Drawings
The drawings are objected to because of the following informalities: Figs. 42 and 58D-E contain nucleotide and/or amino acid sequences that do not include sequence identifier numbers.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Specifically, there are embedded hyperlinks at least in the References section with the Chelsea Gordon (p. 143), Loakes (p. 144), and Mitsis (p. 144) references. 

Regarding the requirements for nucleotide sequence disclosures, the application must contain the Sequence Listing ASCII text file itself, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
Specific deficiency: The Specification submitted November 25, 2020 includes an incorporation-by-reference paragraph, however, it is incomplete, as the size of the file and the date are missing. In addition, the size of the file must be listed in bytes, not kilobytes.

Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informality: step (a) recites a plurality of peptides, wherein each peptide comprises, in part, a unique peptide barcode. Thus, in step (a) one or more unique peptide barcodes are present. However, step (f) recites “sequencing the [singular] peptide DNA barcode”. Step (f) should be amended to recite “sequencing each of the one or more peptide DNA barcodes”, or something equivalent, to indicate that more than one peptide barcode can be sequenced in step (f).

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




	Claim 1 recites an aptamer and a peptide, each with a DNA bridge annealing sequence, and an oligonucleotide bridge that anneals to each of the DNA bridge annealing sequences. The hybridization of these three sequences would create a structure consistent, e.g., the structure in Flanigon (cited below) Fig. 1b that shows the splint ligation. Claim 1 step (c) then recites a ligation step where the oligonucleotide bridge is ligated to each of the bridge annealing sequences. It is not clear such a ligation could occur. Referring again to the Flanigon structure, the bridge/splint could be used as a template to ligate together the bridge annealing sequences/free ends of the 5’ and 3’ arms, but it is not clear how the bridge/splint itself could be ligated to the bridge annealing sequences/free ends of the 5’ and 3’ arms. In addition, neither the instant specification nor drawings provide any teachings on how this particular ligation would occur. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite. For purposes of examination, the limitation is being interpreted as requiring a splint ligation as taught in Flanigon.
	
	Claims 2-13 depend directly or indirectly from claim 1, and consequently incorporate the indefiniteness issues of claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 12 depends from claim 1 which recites a method of screening a plurality of peptides using a library of DNA aptamers. Claim 12 recites one additional step of separating and purifying the aptamers, which is optional. To the extent that the option is not in effect, claim 12 does not require any steps in addition to those recited in claim 1, and does not further limit claim 1. Therefore, claim 12 is in improper dependent form.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Alexandrov (WO 2017/070309) in view of Hansen (Sensitive ligand-based protein quantification using immune-PCR: A critical review of single-probe and proximity ligation assays, BioTechniques, 56: 217-228, 2014), Landegren (US Patent App. Pub. No. 2017/0211133) and Zhu (US Patent App. Pub. No. 2016/0060687).

	Regarding independent claim 1, Alexandrov teaches …
A method of screening a plurality of peptides using 5aptamers, comprising: (p. 2, para. 1: “methods for detecting interactions between … large structures”; p. 7, para. 2: “targets to be detected … referred to … as analytes … multiple analytes can be detected … analytes can be proteins”; p. 8, para. 2: “binding moieties … aptamers”)
(a) combining a plurality of peptides and a library of DNA aptamers (p. 7, para. 2: “targets to be detected … referred to … as analytes … multiple analytes can be detected … analytes can be proteins”; p. 8, para. 2: “binding moieties … aptamers”);
10wherein each peptide in the plurality of peptides comprises a unique peptide DNA barcode (p. 8, para. 3: “each [binding moiety] … is tagged with an antibody oligo tag (“AOT”). 
(d) optionally, amplifying each member of the aptamer library that is specifically bound to the one or more peptides in the plurality of peptides (p. 6, para. 4: “number of analytes to be detected … is limited only by the detection method used … detection methods include … qPCR”);
and (f) sequencing the peptide DNA barcode; 25thereby identifying the one or more peptides from the plurality of peptides (p. 6, para. 4: “number of analytes to be detected … is limited only by the detection method used … detection methods include NGS”).

In addition, Landegren teaches …
(a) wherein one or more members of the aptamer library exhibit binding specificity toward one or more peptides in the plurality of peptides under conditions where the one or more members of the aptamer library bind specifically to the one or more peptides in the plurality of peptides, (Fig. 1; para. 25: “Fig. 1 comprises a first proximity probe with a domain capable of binding (directly …) to the protein … analyte … coupled to a nucleic acid domain”; para. 7: “proximity probe[] … can be … [an] aptamer”).


In addition, Hansen teaches …
10wherein each peptide in the plurality of peptides comprises a first DNA bridge annealing sequence and wherein each aptamer within the library of aptamers comprises a second DNA 

Regarding step (c), as note above in conjunction with the 35 USC 112(b) rejections, the ligation step is unclear. For purposes of examination, it is being interpreted as noted above (i.e., ligating the first and second DNA bridge annealing sequences together using the oligonucleotide bridge as a splint).

In addition, Zhu teaches DNA aptamer libraries (para. 487).

prima facie obvious to practice the method of Alexandrov, and incorporate the direct binding of the binding moiety (aptamer) to the analyte (peptide) as taught by Landegren. The ordinary artisan would have been motivated to do so to decrease the number of reagents required (i.e., modify the assay from 1 analyte and 2 binding moieties, to 1 analyte which also functions as a binding moiety, and 1 binding moiety) with the expected advantage that doing so would increase efficiency and decrease cost of the assay. The ordinary artisan would have had an expectation of success as Alexandrov does not limit how the binding moieties can be designed. 
The ordinary artisan would have been further motivated to incorporate the bridge annealing sequences and the bridge of Hansen, in order to create a ligated construct that would be useful for PCR detection, as this would increase the efficiency of the detection step. Finally, the ordinary artisan would have been motivated to incorporate the library of DNA aptamers, as taught by Zhu, as Hansen teaches that aptamers are easier to use as binding moieties than antibodies (Hansen, p. 223, middle and right cols.). Therefore, the ordinary artisan would expect that incorporating the Zhu DNA aptamer library would increase the efficiency and decrease cost of the assay. The ordinary artisan would have had an expectation of success as Alexandrov does not limit how the binding moieties can be designed.

Regarding dependent claims 2-4, 9 and 11, Alexandrov additionally teaches wherein the plurality of peptides is in or from a cell (p. 1, para. 3), as recited in claim 2, wherein the cell is a treated cell (p. 16, para. 1), as recited in claim 3, wherein the plurality of peptides is in or from a biological sample or an environmental sample (p. 5, para. 4), as recited in claim 4, wherein the claim 9, and wherein the sequencing step uses a next generation sequencing (NGS) platform (p. 6, para. 4), as recited in claim 11. 

Regarding dependent claim 5, Alexandrov suggests wherein the plurality of peptides comprises at least 100 peptides. Specifically, Alexandrov teaches that the number of analytes that can be detected is limited only by the detection method used (p. 6, para. 4). Alexandrov also teaches that antibodies against multiple analytes can be combined in one mix, and that the number of antibodies that can be combined can be 100 or greater, 140 or greater … 2,000 or greater (p. 6, para. 4). Therefore, the ordinary artisan would understand that if greater than 2,000 binding moieties are used for detection, then the number of target peptides those binding moieties are directed to is 100 or greater.

Regarding dependent claim 8, Hansen teaches wherein the ligating step is enzymatic (Fig. 2, ligase).

Regarding dependent claim 10, Zhu teaches wherein the PCR is nested PCR (para. 373).

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to practice the method of modified Alexandrov, discussed above, and incorporate the enzymatic ligating step of Hansen. The ordinary artisan would have been motivated to do so in order to create a ligated construct that would be useful for PCR detection, as this would 

Dependent claim 12 only recites one additional limitation to the claim 1 method, and that limitation is optional. Thus, when the option is not in effect, claim 12 does not require any additional methods steps compared to the claim 1 method. Therefore, claim 12 is rejected for the same reason claim 1 is rejected.
 
Regarding dependent claim 13, Alexandrov additionally teaches wherein each aptamer within the library of aptamers further comprises a unique aptamer DNA barcode (p. 8, para. 3: “each [binding moiety] … is tagged with an antibody oligo tag (“AOT”). Each AOT contains an antibody signature sequence (“ABSS”); p. 9, para. 2: “ABSS is a specific signature sequence, which contains a specific barcode, individual for each [binding moiety]”).

In the view of the foregoing, 1-5 and 8-13 are prima facie obvious over Alexandrov in view of Hansen, Landedegren and Zhu.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Alexandrov (WO 2017/070309) in view of Hansen (Sensitive ligand-based protein quantification using immune-PCR: A critical review of single-probe and proximity ligation assays, BioTechniques, 56: 217-228, 2014), Landegren (US Patent App. Pub. No. 2017/0211133) and Zhu (US Patent App. Pub. No. 2016/0060687) as applied to claim 1 above, and further in view of Flanigon (Multiplex protein detection with DNA readout via mass spectrometry, N. Biotechnol., 30(2): 153-158, 2013, and Supplement).

Regarding dependent claims 6-7, Flanigon teaches wherein the first and second bridge annealing sequences are each about 8 nucleotides to about 30 nucleotides in length (Fig. S1, proximity ligation panel, splint region of 3’ arm is 10 nt and the splint region of the 5’ arm is 10 nt), as recited in claim 7, and wherein the oligonucleotide bridge is about 8 nucleotides to about 30 nucleotides in length (Fig. S1, proximity ligation panel, splint region of 3’ arm is 10 nt and the splint region of the 5’ arm is 10 nt, so the splint is 20 nt in length), as recited in claim 6.

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to practice the method of modified Alexandrov, discussed above, and incorporate the lengths of the bridge and the bridge annealing sequences, as taught by Flanigon. The ordinary artisan would have been motivated to do so to customize the method as needed through routine optimization, and would have had an expectation of success as optimizing oligonucleotide sequences to allow hybridization to other oligonucleotides is well-known in the art.

In the view of the foregoing, 6-7 are prima facie obvious over Alexandrov in view of Hansen, Landedegren and Zhu, and further in view of Flanigon.

Conclusion
Claims 1-13 are being examined, and are rejected. Claim 1 is objected to. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637